 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    BRENDA JOHNSON,                                   CASE NO. C19-862 RSM

 9                   Plaintiff,                         ORDER DENYING EMERGENCY
                                                        MOTION FOR RECONSIDERATION
10           v.

11    WASHINGTON STATE DEPARTMENT OF
      TRANSPORTATION, et al.,
12
                     Defendants.
13

14          This matter is before the Court on Plaintiff’s Emergency Motion Reconsideration of Entry

15   of Default. Dkt. #17. Plaintiff’s Motion follows the Court’s Order denying Plaintiff’s motion

16   for entry of default. Dkt. #16. That Order was premised on Plaintiff’s failure to demonstrate that

17   she had served Defendants in accordance with the requirements of Federal Rule of Civil

18   Procedure 4. Id. at 2–3. The Court does not find a basis for reconsideration.

19          “Motions for reconsideration are disfavored.” LCR 7(h)(1). Consequently, the Court

20   will “ordinarily deny such motions in the absence of a showing of manifest error in the prior

21   ruling or a showing of new facts or legal authority which could not have been brought to [the

22   Court’s] attention earlier with reasonable diligence.” Id. Plaintiff’s Motion shows neither.

23          The Court struggles to follow Plaintiff’s Motion, but it appears to primarily express

24   Plaintiff’s disagreement with the Court’s Order. Plaintiff does not, however, point to any

     ORDER – 1
 1   authority demonstrating manifest error with the Court’s ruling. Plaintiff also does not point to

 2   any new facts or legal authority that “could not have been brought to [the Court’s] attention

 3   earlier with reasonable diligence.” LCR 7(h)(1).

 4          Accordingly, and having considered Plaintiff’s Motion and the record herein, the Court

 5   finds and ORDERS that Plaintiff’s Emergency Motion Reconsideration of Entry of Default (Dkt.

 6   #17) is DENIED.

 7          Dated this 14th day of August 2019.

 8

 9                                                A
                                                  RICARDO S. MARTINEZ
10                                                CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
